DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SCOTT SHAPIRO,
                             Appellant,

                                     v.

                              CARLA GARCIA,
                                 Appellee.

                              No. 4D21-3182

                               [June 9, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Frank Castor, Judge; L.T. Case No. 502020CC003336.

  Craig A. Boudreau, West Palm Beach, for appellant.

  Matthew Z. Karim, The Law Office of A.K. Esquire, PLLC, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.